Exhibit 10.9
 
UNSECURED PROMISSORY NOTE


Amount: $250,000
Due: November 20, 2015



FOR VALUED RECEIVED, the undersigned, U.S. Rare Earths, Inc., a Nevada
Corporation, (hereinafter referred to as “Maker”), hereby promises to pay to the
order of Unique Materials, LLC, a Texas Limited Liability Company, (the
“Holder), or its assigns , the principal sum of TWO HUNDRED FIFTY THOUSAND and
no /100 DOLLARS ($250,000), with interest thereon at the rate of Five
Percent(5%) due on November 20, 2015 and pursuant to conditions set forth:


The Maker hereby agrees to pay this Promissory Note on November 20, 2015.


This Promissory Note is unsecured.


In case of default in the payment of the principal and/or interest as herein
stipulated and should legal action be commenced or an attorney employed to
enforce payment of this Promissory Note, the undersigned Maker agrees to pay a
reasonable sum as attorney’s fees in such action.


This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Texas and any action to enforce the payments due under this
Promissory Note, shall be brought in a court of competent jurisdiction within
the State of Texas.
 
 

“Maker”      “Holder”   U.S. Rare Earths, Inc.    Unique Materials, LLC        
  By: /s/ Michael D. Parnell      By: /s/ Scott Chrimes     Michael D. Parnell  
  Scott Chrimes  